Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1-8, 11-17 and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an inner midsole layer having grooves on the bottom of the forefoot region, some extending transversely and at least one extending longitudinally intersecting some the transverse grooves, the bottom also having rows of spaced recesses in the forefoot, the recesses spaced transversely inward of ends of the grooves, and disposed between the grooves and not in any of the grooves, the recesses extending only partway though the inner midsole layer, and the recesses extending further forward than the grooves on the medial side of the bottom surface than the lateral side or additional grooves extending horizontally in the heel region.  The closest art is Dannanberg (US 2011/0258879), Cheskin (US 2007/0033834), and McCarron (US 2011/0271553).  Dannanberg does not teach the spaced recesses disposed between the grooves and not in any of the grooves and additional grooves extending horizontally in the heel region.  While Cheskin teaches grooves that are disposed outside of the of the grooves, there is no motivation to make such a modification.  Further, McCarron teaches recesses further forward than the grooves, but there is also not motivation to make such a modification.  Therefore, Modifying Dannanberg, Cheskin, or McCarron to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732